                                                                                                                     FII,ED
                                                                                                     uTflEP srArES DtsrRtcr
AO   9l   (Rev         Criminal Complaint
                                                                                                                            couRr
                                                                                                       ALBUQUERQUE, NEW MFXI(1rl

                                          UNneo SrarBs DIsrrucT CoURT                                               DEC     I"I   2OI9
                                                                    for the
                                                       District of New Mexico                             MITCHELL R. ELFERS
                                                                                                                CLERK
                    United States of America
                                     v.
                 Hector CONTRERAS-AGU IRRE                                     Case   No.   lq ,U 44tf
                         AKA:"PISTOLAS"
                           YOB: 1983


                              Defendant(s)


                                                  CRIMINAL COMPLAINT
             I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s)         of           December 10,2019                 in the county   of               Bernalillo                in the
      State      and      District of        New Mexico         ,   the defendant(s) violated:

                 Code Section                                                    Offense Description


8 U.S.c. $$ 1326(a) and (b)                      Reentry of a Removed Alien




             This criminal complaint is based on these facts:

See attached




            fl   Continued on the attached sheet.




                                                                                       Matthew D. Salcido Deportation Officer
                                                                                                   Printed name and tille




                                                                                  (a,*k*l*,
Swom to before me and signed in my presence.



Date:               12111t2019
                                                                                                     Judge's   signature
                                                                                                                            Q
City and state:                      Albuquerque, New Mexico                       Honorable Karen B. Molzen Magistrate Judge
                                                                                                   Printed name and tille
                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA

               v.
Hector CONTRERAS-AGUIRRE
AKA: "PISTOLAS"


               AFFIDAVIT IN SUPPORT OF'PROBABLE CAUSE ARREST

I, Matthew Salcido, duly sworn, hereby depose and state the following:

                      INTRODUCTION AND AGENT BACKGROUND

Your affiant is a Deportation Officer (DO) with the Department of Homeland Security, U.S.
Immigration and Customs Enforcement (ICE), Enforcement and Removal Operations (ERO),
and has been employed by ICE as such since July of 2011. Your affiant was an Immigration

Enforcement Agent with ICE ERO from March of 2007 to July of 2011. Prior to March of 2007,
your affiant was a Customs and Border Protection Officer with United States Customs and
Border Protection since March 2005. Your affiant is currently assigned to the Assistant Field
Operations Director in Charge, Albuquerque, New Mexico where it is your affiant's duties to
investigate violations of Immigration law.


The information contained in this affidavit is not an exhaustive account of everything your
affiant knows about this case. Rather, it contains only the facts that your affrant believes are
necessary to establish probable cause in support of a criminal complaint against Hector

CONTRERAS-AGUIRRE for violation of Title 8, United States Code, $$ 1326(a) and (b).


                                DETAILS OF INVESTIGATION
On December 6,2019, DO Salcido received an anonymous tip that an individual by the name            of
Hector CONTRERAS-AGUIRRE aka: "PISTOLAS" had returned to the United States after being
deported and was residing      in his mother's residence located at 201 San Jose Street SE,
Albuquerque, NM 87102. Further reporting indicates that CONTRERAS-AGUIRRE is a known
Juaritos Maravilla (JMV) street gang member that goes by the moniker "PISTOLAS" and is known

to carry weapons and is currently involved in the trafficking of illegal narcotics.

DO Salcido conducted records checks and found that CONTRERAS-AGUIRRE was in fact                  a

previously removed aggravated felon who was issued alien number          XXX 464 and FBI number
XXXXXXTB2.

Through records checks DO Salcido found that CONTRERAS-AGUIRRE was issued a New
Mexico driver's license bearing driver authorization number XXXXXX363 and the name Hector
Contreras-Aguirre. DO Salcido compared the photograph contained on the driver's license issued
on June 26,2018, to archived booking photographs of CONTRERAS-AGUIRRE. DO Salcido
determined that the photographs where the same individual.


DO Salcido conducted further records checks and found that CONTRERAS-AGUIRRE is a citizen
and national of Mexico who was illegally present in the United States. DO Salcido conducted an

exhaustive review of all pertinent indices and CONTRERAS-AGUIRRE alien file and found that
CONTRERAS-AGUIRRE had not applied for nor received permission from the Secretary of
Homeland Security, or a designee, to reenter the United States after having been removed. In the
course of this review, DO Salcido also found the following information:



       On June 3,2008, CONTRERAS-AGUIRRE was convicted in the Second Judicial District
       Court in Bernalillo County, New Mexico for the offenses of; Trafficking by Possession
       with Intent to Distribute Cocaine in violation of $ 30-31-20(aX3) of NMSA 1978, under
       cause number 2007-03751, Trafficking by Possession with Intent to Distribute Cocaine in

       violation   of $ 30-31-20 of NMSA            1978, Conspiracy   to Commit Contributing to
       Delinquency   of a Minor in violation of $$ 30-28-2 and 30-6-3 of NMSA             1978 and
       Receiving Stolen Property (Firearm) in violation of 30-16-11 ofNMSA 1978 under cause
       number 2008-02431.

       On September 23,2008, CONTRERAS-AGUIRRE was sentenced to atotal of 19 years
       and 6 months incarceration, of which    l0   years and 6 months were suspended for an actual

       term ofincarceration   of9   years.
        On May 11, 2009, while in New Mexico Department of Corrections                  Custody,
        CONTRERAS-AGUIRRE was issued a Notice of Intent to Issue a Final Administrative
        Order of Removal.

        On May 13, 2009, while in New Mexico Department of Corrections                  Custody,
        CONTRERAS-AGUIRRE was issued a Final Admirative Order of Removal from the
        United States.
        On October 30, 2012, CONTRERAS-AGUIRRE was released from New Mexico
        Department of Corrections and remanded to ICE custody.
    o   On October 31,2012, CONTRERAS-AGUIRRE was physically removed from the United
        States to Mexico.




On December 10, 2019, DO Salcido and DO Garcia conducted surveillance at20l San Jose St.
SE. Albuquerque, New Mexico, with the intent of verify CONTRERAS-AGUIRRE's illegal

presence in the United States.



At approximately 0830 hours, DO Salcido observed     a   white Jeep Grand Cherokee, bearing New
Mexico registration APGX93, depart the residence with a single male driver. Shortly after DO
Garcia made positive visual confirmation that the driver of the vehicle was in fact
CONTRERAS-AGUIRRE.


Based on the foregoing, your affiant believes that there is probable cause that, in the State and
District of New Mexico, Hector CONTRERAS-AGUIRRE is in violation of Title 8 United States
Code, $ 1326 (a) and (b), Reentry of a Removed Alien.




                                                                atthew D. Salcido
                                                                         Officer
Subscribed and swom to before me
This I lth dav of December 2019


Honorable Karen B. Molzen
United States Magistrate Judge
